Citation Nr: 1214807	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI), to include memory loss and vertigo.

3.  Entitlement to service connection for wrist disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1980, from December 2005 to August 2007, and from July 2009 to September 2010.  The Veteran served in Iraq from April 2006 to July 2007 and in Egypt from September 2009 to July 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2009, the Veteran presented testimony at a hearing conducted at the Wichita RO before a Decision Review Officer (DRO).  A transcript of the hearing is in the Veteran's claims file.

In November 2010, the Board remanded the case to obtain the Veteran's service treatment records, VA treatment records, and VA examinations.  Following the remand, the claim for entitlement to service connection for degenerative disease of the lower lumbar spine was granted in a September 2011 rating decision.  As the claims for service connection for a stomach disorder and the residuals of a TBI are being granted and the remaining claim for a wrist disability is being remanded, it is not necessary to discuss whether the directives of the remand were complied with as any error is non-prejudicial to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The record reflects that additional evidence was submitted after the August 2011 supplemental statement of the case (SSOC) was associated with the claims file.  Although this evidence has not been reviewed by the RO and a waiver has not been obtained, as the Board is granting two claims and remanding the third, the Board can proceed with adjudication with the matter as no prejudice results to the Veteran.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A stomach disorder has been shown to be causally or etiologically related to the Veteran's military service.

2.  Memory impairment, vertigo, and headaches have been shown to be causally or etiologically related to in-service exposure to an improvised explosive device and mortar attacks.


CONCLUSIONS OF LAW

1.  A stomach disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The residuals of a TBI, to include memory loss, vertigo, and headaches, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for a stomach disorder and the residuals of TBI on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Stomach disorder

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a stomach disorder.  The Veteran informed the November 2007 VA examiner that he began to experience stomach problems, specifically cramping and diarrhea, in January 2006.  At the time he thought it was due to the food in Iraq and did not seek treatment.  The Veteran reported that his stomach problems have worsened since he returned from Iraq.  

The Veteran's service treatment records for his period of service from December 2005 to August 2007 when he asserts that his stomach disorder began have not been obtained.  Nevertheless, he does not contend that he received in service treatment for his stomach.  However, the Board observes that the Veteran is competent to report that he has experienced stomach cramping and diarrhea since serving in Iraq as these are identifiable symptoms for a lay person.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Board has no reason to question the credibility of the Veteran's statements.  Thus, there is competent and credible evidence of diarrhea and stomach cramping beginning in 2006 to the present time.

Additionally, the Veteran has been evaluated for his symptomatology since his return from Iraq and has received diagnoses.  In a January 2008 VA treatment entry, the Veteran reported lower abdominal cramping and chronic diarrhea occasionally over the last year or so.  The impression was chronic diarrhea and abdominal pain.  A February 2008 stomach biopsy revealed mild chronic gastritis with helicobacter pylori.  In January 2009, it was noted that the Veteran had a work-up in late 2007 that included negative stool studies and a negative colonoscopy with biopsy.  The assessment in 2009 was chronic diarrhea, most likely IBS (irritable bowel syndrome).  The examiner also indicated that another etiology of his symptoms could be medications.  

During his May 2011 VA examination, he had imaging of his esophagus which showed hiatal hernia with demonstrable reflux.  The Veteran reported that he had no problems with his stomach currently but his symptoms were usually abdominal and bowel movement related.  For example, the Veteran had a soft to liquid bowel movement soon after eating on a daily basis and cramping in lower abdominal area.  He indicated that fatty foods can aggravate and make the symptoms worse.  Following examination and review of the claims file, the examiner diagnosed asymptomatic status post treated H. pylori and hiatal hernia with demonstrable reflux.  The examiner opined that the stomach condition of hiatal hernia with reflux is neither caused nor aggravated by the military due to the absence of a nexus to military service.

The Board concludes that despite the May 2011 negative VA opinion, the Veteran has continued to report abdominal cramping and diarrhea like symptomatology since 2006.  Moreover, although the examiner opined that the H. pylori and hiatal hernia were not related to service, she did not specifically address the symptoms of cramping and diarrhea.  Further, as noted above, the Veteran does have diagnoses of gastritis and IBS attributed to this symptomatology by VA examiners.  The Board concludes that because there is competent and credible evidence of abdominal cramping and diarrhea since 2006, which has been diagnosed as gastritis and IBS, that service connection is warranted.  38 C.F.R. § 3.303.  

Residuals of TBI

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for the residuals of TBI.  In a June 2007 TBI questionnaire and during his November 2007 VA examination, the Veteran stated that an IED (improvised explosive device) went off 50 feet from the truck he was riding in.  There was no damage to the vehicle and he experienced a brief episode of confusion.  This incident occurred in approximately November 2006.  In February 2007, he also experienced a mortar explosion that hit 20 feet from the building he was in.  The Veteran related that he did not experience a blow to the head but immediately after he was dazed, confused, and saw stars.  Afterwards, he had sensitivity to bright light, headaches, short term memory loss, vision problems, and sleep problems.  

The Board finds that the Veteran is competent to report the two incidents as stated above.  Further, the Board finds the Veteran's accounts credible.  The Board does observe a July 2008 Department of Defense news release which showed that a staff sergeant died in February 2007 during an IED explosion who was a member of the Veteran's unit.  Accordingly, the in-service events have been established.

The Board observes that the Veteran has not received a diagnosis of a TBI.  However, the evidence of record indicates that he did begin to experience symptomatology often associated with TBI such as memory loss, headaches, and vertigo.  In this regard, following the November 2007 VA examination, the examiner diagnosed concussion by history with subjective complaints of memory loss, headaches, and blurred vision.  In a January 2008 VA treatment entry, the Veteran's description of his headaches was found to be consistent with migraine with aura but there was no history of head injury for post concussion syndrome.  

During his April 2009 hearing, the Veteran testified that he was not unconscious during the mortar attacks.  He also reported that his tests from the TBI clinic indicated that he had migraines with aura.  During his May 2011 VA examination, the Veteran reported occasional frontal pulsating migraine type headaches and a feeling of being off balance.  He also stated that he was always tired and had trouble with both falling and staying asleep, anxiety, moderate memory impairment with decreased attention, and mild photophobia.  The neurologist found no evidence of TBI and diagnosed migraine headaches.

Although the Veteran has not been diagnosed with a TBI, there is competent and credible evidence that the Veteran has experienced memory impairment, vertigo, and headaches since being exposed to the IED and mortar attacks.  The Board observes that the Veteran was denied service connection for migraine headaches in a July 2009 rating decision and he did not initiate an appeal of that decision.  However, as it appears that the Veteran developed migraine headaches following these incidents, they are part of the claim on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)  The Board concludes that because there is competent and credible evidence that the Veteran began to experience memory impairment, vertigo, and headaches following the in-service IED and mortar attacks, the Board will grant service connection for these impairments although the Veteran does not have an official diagnosis of TBI.  38 C.F.R. § 3.303.  






ORDER

Subjective to the provisions governing monetary benefits, entitlement to service connection for a stomach disorder is granted.

Subjective to the provisions governing monetary benefits, entitlement to service connection for the residuals of a TBI, to include memory loss, headaches, and vertigo, are granted.


REMAND

Wrist disability

During his November 2007 VA examination, the Veteran stated that he injured his left wrist after lifting a .50 caliber gun rack while in Iraq in 2006.  He stated that he was not treated.  The Veteran reported that his left wrist bothers him with certain movements and he has numbness in the tips of his second and fourth fingers intermittently.  

The evidence of record does not contain a diagnosis of a left wrist disorder.  Most recently during his May 2011 VA examination, there were no objective findings of a wrist disorder.  

The Board observes that despite VA's efforts, the Veteran's service treatment records for his period of service from December 2005 to August 2007 have not been associated with the claims file.  The Board also notes that during the pendency of this appeal, the Veteran went on another period of active duty from July 2009 to September 2010 and has remained a member of the National Guard.  It does not appear that VA has tried to obtain these records.  Moreover, the Board observes that the repository of his records might have changed from when he left active duty in August 2007, stayed a member of the National Guard, and then returned to active duty in July 2009.  For example, in December 2010 the Kansas Adjutant General's Office responded that the office did not maintain records on soldiers who are still a member of the National Guard and that the Veteran's unit of assignment should be contacted.  In March 2011, the National Personnel Records Center (NPRC) responded that all VA requests for military personnel and medical information/records should be initiated through PIES.  However, it does not appear that a request through PIES was made.  Also, in November 2011 the U.S. Army Human Resources Command responded that their records indicated that the Veteran was a member of the National Guard and it was suggested that VA contact the Adjutant General of the state where service was rendered for ADT dates and medical determinations.  His DD Form 214 for the period from July 2009 to September 2010 shows that his last duty of assignment and major command was Btry C (-) 2d BN 130th FA FC.  Although the Veteran's last duty assignment and major command at the time of his prior separation (Btry B (-) 1st BN 161st FA FC) has been previously contacted, the 130th has not.  In summary, it appears that there are outstanding service records that have not been obtained that might pertain to the Veteran's claim for a wrist disability which must be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate repository to obtain the Veteran's Army National Guard records to include his periods of active service from December 2005 to August 2007 and from July 2009 to September 2010.  It should be noted that the Veteran appears still to be a member of the National Guard.  The RO should contact the appropriate repository to include the State Adjutants General Office, Veteran's unit (from December 2005 to August 2007 it was Btry B (-) 1st BN 161st FA FC and from July 2009 to September 2010 it was Btry C (-) 2d BN 130th FA FC), NPRC, RMC, or the state's Transition Assistance Advisor.  The RO should note the March 2011 response from the NPRC stating that all VA requests should be initiated through PIES.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


